Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/27/2022 has been entered.
 

Response to Arguments
3.	Applicant’s arguments, see remarks page 8-13, filed 5/27/2022, with respect to the rejection(s) of Claims 1-5, 8, 11-14 and 17-20 under 35 U.S.C. § 102 (a) (1) as allegedly being anticipated by Stamatescu et al. (US 20090318098 Al), Claims 6, 7, 15 and 16 under 35 U.S.C. § 103 as allegedly being unpatentable over Stamatescu in view of REN (US 20170358954 Al), Claims 9 and 10 under 35 U.S.C. § 103 as allegedly being unpatentable over Stamatescu in view of Port (US 20170338695 Al) have been fully considered as follows:



Applicant’s Argument:
Applicant argues on page 12, regarding independent claims 1 and 17 that “Stamatescu does not relate to a single frequency metal detector but to a metal detector which uses two or more transmitter frequencies. Stamatescu, at § [0127], further teaches that in certain cases, depending on the selected frequencies, limited control over the amplitudes of the individual transmit signals and the harmonics can be obtained by phase shifting the individual rectangular waveforms or altering their duty cycle before mixing. Hence, Stamatescu teaches generating a frequency mixture with adjustable amplitudes of the frequency components provided in the frequency mixture at the output of a mixer.
Further, Stamatescu recommends avoiding unequal voltages applied to the drive switches (20), (21) to block a DC component. Therefore, Stamatescu contains no information that would lead a person skilled in the art to derive the method / apparatus required by Applicant’s claims, namely one that allows adjusting a coil current (i161) for a single frequency (frx).
Each of REN and Port relates to inductive power transfer (IPT) systems and would therefore not be considered by a person skilled in the art to derive at Applicant’s claimed method (claim 1) or apparatus (claim 17). Furthermore, neither REN nor Port contain information that would lead a person skilled to make any modification to Stamatescu to derive at the method / apparatus recited by Applicant’s claims.
Accordingly, claims 1 and 17 are allowable over Stamatescu, REN, and Port, whether considered individually or in any combination, and Applicant respectfully requests withdrawal of the §§ 102/103 rejections applied thereto.”


Examiner Response:
Applicant’s arguments, see page 12 (stated above) regarding the rejection of claims 1 and 17 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration claims 1 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Stamatescu et al. (US 20090318098 A1) in view of MOORE JOHN COLIN (EP 2812734 B1). Because applicant has amended the claims which necessitates a new ground of rejection. The following limitations are added to independent claim1 and 17, “in accordance with a first square wave signal (d1) that is set to a fixed operating frequency (frx) and is applied to the first drive switch, which is connected on one side to a first voltage potential (Vp) and on the other side to a centre tap of the half-bridge circuit; and in accordance with a second square wave signal (d2) that is set to the fixed operating frequency (frx)……. and adjusting the first duty factor and the second duty factor to set a coil current (i161) | in the drive coil to a value for operating the metal detector at the fixed operating frequency (frx) and for measuring contaminants” which necessitates a new ground of rejection. MOORE JOHN COLIN is added to meet at least the amended limitation of claim 1 and 17. Therefore claims 1 and 17 are now rejected under 35 U.S.C. 103 as being unpatentable over Stamatescu et al. (US 20090318098 A1) in view of MOORE JOHN COLIN (EP 2812734 B1). See the rejection set forth below. 

If there is any other clarification required applicant’s representative is invited to call to discuss the matter.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 8, 11-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stamatescu et al. (Hereinafter “Stamatescu”) in the US patent Application Publication Number US 20090318098 A1 in view of MOORE JOHN COLIN (Hereinafter “Colin”) in the Patent Publication Number EP 2812734 B1 (2018-04-11).

Regarding claim 1, Stamatescu teaches a method for operating a metal detector (multi-frequency switching transmitters for metal detectors using half-bridge or full-bridge topologies; Paragraph [0001] Line 1-3; Figure 1) having a balanced coil system with two detection coils connected to a receiver unit (FIG. 1, an arrangement is proposed for a metal detector using two or four transmitted frequencies and a half-bridge arrangement; Paragraph [0112] Line 1-3; b) a transmit coil connected to the transmit electronics for receiving the transmit signal and generating a transmitted magnetic field for transmission; c) at least one receive coil for receiving a received magnetic field and providing a received signal induced by the received magnetic field; Claim 11) and inductively coupled with a drive coil [60] (Figure 1 shows that the drive coil 60 is inductively coupled; a transmit winding 60 as the drive coil; Paragraph [0112] Line 11-12), which together with at least one capacitor[30] (Optional capacitor 30) form a series resonant circuit (An optional capacitor (30) to block a DC component in the transmit signal is provided, but can be omitted if no such DC component is present; Paragraph [0112] Line 14-16; Figure 1 shows that the capacitor 30 and drive winding 60 forms a series resonant circuit), the series resonant circuit [30+60] being connected to a transmitter unit [1, 2, 3, 10 and 50 as the transmit unit] (FIG. 1, an arrangement is proposed for a metal detector using two or four transmitted frequencies and a half-bridge arrangement, as described in the first embodiment. In this figure, (1), (2) and (3) each represent a rectangular wave source with a fundamental frequency f.sub.A, f.sub.B, and f.sub.C respectively, as described above. The internal generation of the signals can be done in a variety of ways and will be discussed further in the document. The rectangular wave signals are mixed, typically by employing the XOR function (10); Paragraph [0112] Line 1-10) (Figure 1 shows the series resonant circuit [30+60] being connected to a transmitter unit [1, 2, 3, 10 and 50]) having a converter [10] (XOR function as the converter] with a first drive switch [20] and a second drive switch [21] that form a half-bridge circuit [20, 21] (The rectangular wave signals are mixed, typically by employing the XOR function (10) and used to drive the switches (20), (21) of the half-bridge arrangement to control the voltage across a transmit winding (60); Paragraph [0112] Line 8-12), the method comprising: 
driving the series resonant circuit by a drive controller (The rectangular wave signals are mixed, typically by employing the XOR function (10) and used to drive the switches (20), (21) of the half-bridge arrangement to control the voltage across a transmit winding (60); Paragraph [0112] Line 8-12), 
in accordance with a first square wave signal (d1) [40] that is set to an operating frequency (ftx) and is applied to the first drive switch [20], which is connected on one side to a first voltage potential (Vp) [40] and on the other side to a centre tap of the half-bridge circuit (Two voltage sources (40), (41) of equal voltage and opposite polarity are provided to avoid a DC component across the winding (60). An optional capacitor (30) to block a DC component in the transmit signal is provided; Paragraph [0112] Line 12-14; Figure 1); and 
in accordance with a second square wave signal (d2) [41] that is set to an operating frequency (frx) and is applied to the second drive switch [21], which is connected on one side to a second voltage potential (Vs) [41] and on the other side to the same centre tap of the half-bridge circuit, via which a drive current (ip) is supplied to the drive coil [60] (Figure 1; Two voltage sources (40), (41) of equal voltage and opposite polarity are provided to avoid a DC component across the winding (60). An optional capacitor (30) to block a DC component in the transmit signal is provided; Paragraph [0112] Line 12-14; Figure 1);
providing the first voltage potential (Vp) and the second voltage potential (Vs) with different magnitudes with reference to ground (In this figure, (1), (2) and (3) each represent a rectangular wave source with a fundamental frequency f.sub.A, f.sub.B, and f.sub.C respectively, as described above. The internal generation of the signals can be done in a variety of ways and will be discussed further in the document. The rectangular wave signals are mixed, typically by employing the XOR function (10) and used to drive the switches (20), (21) of the half-bridge arrangement to control the voltage across a transmit winding (60); Paragraph [0112] Line 4-12); 
providing the first square wave signal (d1) with a variable first duty factor and the second square wave signal (d2) with a variable second duty factor in such a way that the first square wave signal (d1) and the second square wave signal (d2) are never active at a same time (Amplitude control for the individual transmit signals with the proposed algorithm is not directly attainable. In certain cases, depending on the selected frequencies, limited control over the amplitudes of the transmitted signal and the harmonics can be obtained by phase shifting the individual rectangular waveforms or altering their duty cycle before mixing; Paragraph [0127] Line 1-7; In this figure, (1), (2) and (3) each represent a rectangular wave source with a fundamental frequency f.sub.A, f.sub.B, and f.sub.C respectively, as described above. The internal generation of the signals can be done in a variety of ways and will be discussed further in the document. The rectangular wave signals are mixed, typically by employing the XOR function (10) and used to drive the switches (20), (21) of the half-bridge arrangement to control the voltage across a transmit winding (60); Paragraph [0112] Line 4-12; a variable first duty factor and the second square wave signal (d2) with a variable second duty factor in such a way that the first square wave signal (d1) and the second square wave signal (d2) are never active at a same time as altering their duty cycle before mixing); and 
adjusting the first duty factor and the second duty factor to set a coil current (ite1) in the drive coil to a value for operating the metal detector and for measuring contaminants (Amplitude control for the individual transmit signals with the proposed algorithm is not directly attainable. In certain cases, depending on the selected frequencies, limited control over the amplitudes of the transmitted signal and the harmonics can be obtained by phase shifting the individual rectangular waveforms or altering their duty cycle before mixing; Paragraph [0127] Line 1-7; Therefore by adjusting the first duty factor and the second duty factor to set a coil current (ite1) in the drive coil to a value for operating the metal detector and for measuring contaminants by altering their duty cycle).
Stamatescu fails to teach that the first signal and the second signal is set to a fixed operating frequency and to operate the metal detect at the fixed operating frequency.
Colin teaches a method of operation of a variable frequency metal detector having a driver circuit for establishing an alternating magnetic field in the coil system so as to generate an output signal at a given frequency; said driver circuit comprises a plurality of switches being arranged to cause the coil system to be driven at a frequency determined by the operation of the plurality switches (Page 7; Summary of Invention Line 1-6; Paragraph [0023]), wherein 
the first signal and the second signal is set to a fixed operating frequency and to operate the metal detect at the fixed operating frequency (a metal detector comprising a) a coil system; b) a driver circuit for establishing an alternating magnetic field in a coil system so as to generate an output signal at a given frequency, said driver circuit comprises a plurality of switches being arranged to cause the coil system to be driven at a frequency determined by the operation of the plurality switches; said driver circuit being configured for establishing an alternating magnetic field in the coil system to generate an output signal and an adjustable balance signal in the absence of an product at a given frequency; c) a detection circuitry comprising phase sensitive detectors; the metal detector further comprises: d) an adjuster configured for varying the adjustable balance signal at said given frequency; e) means for combining the adjustable balance with the output signal of the detector to produce a combined output signal that is compensated; f) a low pass,whereby the output signal and the adjustable balance signal are individually filtered to remove one or more harmonics prior to being combined to form the combined output signal that is compensated or the combined output signal that is compensated is filtered by the low pass filter to remove one or more harmonics prior to being input into the detection circuitry. Preferably, the driver circuit is arranged to operate the coil system at any one of a selection of different frequencies; Page 10 Line 19-34; Figure 8a shows the system with two signal with a given frequency and outputs a signal with the given frequency; Figure 14; Paragraph [0036]). The purpose of doing so is to nullifying any imbalance in the output signal and in absence of any products between the coil system or for 'dry products, to reserve a greater portion of the output signal or "headroom" signal for detection of contaminants without saturating the detection coil amplifiers, to provide maximum range or "headroom" signal for the detection of contaminants , to effectively nullifying any imbalance in the coil system, to permit the drive signal to be "turned-up" (i.e. increase the voltage supplied to the drive coil) so to increase the sensitivity of the metal detector to detect small variances in the output signal without saturating the detection circuitry.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Stamatescu in view of Colin, because Colin teaches to set the first signal and the second signal at a fixed operating frequency and to operate the metal detector at the fixed operating frequency nullify any imbalance in the output signal and in absence of any products between the coil system or for 'dry products, reserves a greater portion of the output signal or "headroom" signal for detection of contaminants without saturating the detection coil amplifiers, provides maximum range or "headroom" signal for the detection of contaminants , effectively nullify any imbalance in the coil system, permits the drive signal to be "turned-up" (i.e. increase the voltage supplied to the drive coil) so increases the sensitivity of the metal detector to detect small variances in the output signal without saturating the detection circuitry (Summary Of Invention; Page 7 Line 34-41; Paragraph [0023]).
Regarding claim 2, Stamatescu teaches a method for operating a metal detector, wherein 
at least one of the first voltage potential (Vp) [40] or the second voltage potential (Vs) [41] is set to ground (Two voltage sources (40), (41) of equal voltage and opposite polarity are provided to avoid a DC component across the winding (60). An optional capacitor (30) to block a DC component in the transmit signal is provided; Paragraph [0112] Line 12-14; Figure 1; when the switch 20/ 21 opens the corresponding voltage source is grounded).

Regarding claim 3, Stamatescu teaches a method for operating a metal detector, comprising: 
generating the first square wave signal (d1) and the second square wave signal (d2) with waveforms that complement one another at least approximately so that a sum of the current first duty factor and the current second duty factor is approximately equal to 1 (Amplitude control for the individual transmit signals with the proposed algorithm is not directly attainable. In certain cases, depending on the selected frequencies, limited control over the amplitudes of the transmitted signal and the harmonics can be obtained by phase shifting the individual rectangular waveforms or altering their duty cycle before mixing; Paragraph [0127] Line 1-7; 50 functions as an inverter and therefore the first square wave signal (d1) and the second square wave signal (d2) with waveforms that complement one another at least approximately). 


Regarding claim 4, Stamatescu teaches a method for operating a metal detector, comprising: 
adjusting the first duty factor and the second duty factor to set the coil current (iL61) in the drive coil to a value for which voltages occurring in the series resonant circuit remain below a predetermined maximum value (Amplitude control for the individual transmit signals with the proposed algorithm is not directly attainable. In certain cases, depending on the selected frequencies, limited control over the amplitudes of the transmitted signal and the harmonics can be obtained by phase shifting the individual rectangular waveforms or altering their duty cycle before mixing; Paragraph [0127] Line 1-7; a value for which voltages occurring in the series resonant circuit remain below a predetermined maximum value).


Regarding claim 5, Stamatescu teaches a method for operating a metal detector, comprising: 
driving the drive current (ip) from the centre tap of the half-bridge circuit through the series resonant circuit to ground (Figure 1 shows that the drive current (ip) from the centre tap of the half-bridge circuit through the series resonant circuit to ground).


Regarding claim 8, Stamatescu teaches a method for operating a metal detector, comprising: 
setting the operating frequency (frx) offset from the resonant frequency of the series resonant circuit in such a way that at least one of: coil current (ite1) in the drive coil is adjustable within a current range; or voltages occurring in the series resonant circuit remain below predetermined maximum values (Amplitude control for the individual transmit signals with the proposed algorithm is not directly attainable. In certain cases, depending on the selected frequencies, limited control over the amplitudes of the transmitted signal and the harmonics can be obtained by phase shifting the individual rectangular waveforms or altering their duty cycle before mixing; Paragraph [0127] Line 1-7; Therefore setting the fixed or selectable operating frequency (frx) offset from the resonant frequency of the series resonant circuit in such a way that at least one of: coil current (ite1) in the drive coil is adjustable within a current range; or voltages occurring in the series resonant circuit remain below predetermined maximum values by changing amplitude or by phase shifting the rectangular signal).
Stamatescu fails to teach that to set the fixed operating frequency.
Colin teaches a method of operation of a variable frequency metal detector having a driver circuit for establishing an alternating magnetic field in the coil system so as to generate an output signal at a given frequency; said driver circuit comprises a plurality of switches being arranged to cause the coil system to be driven at a frequency determined by the operation of the plurality switches (Page 7; Summary of Invention Line 1-6), wherein 
to set the fixed operating frequency (a metal detector comprising a) a coil system; b) a driver circuit for establishing an alternating magnetic field in a coil system so as to generate an output signal at a given frequency, said driver circuit comprises a plurality of switches being arranged to cause the coil system to be driven at a frequency determined by the operation of the plurality switches; said driver circuit being configured for establishing an alternating magnetic field in the coil system to generate an output signal and an adjustable balance signal in the absence of an product at a given frequency; c) a detection circuitry comprising phase sensitive detectors; the metal detector further comprises: d) an adjuster configured for varying the adjustable balance signal at said given frequency; e) means for combining the adjustable balance with the output signal of the detector to produce a combined output signal that is compensated; f) a low pass,whereby the output signal and the adjustable balance signal are individually filtered to remove one or more harmonics prior to being combined to form the combined output signal that is compensated or the combined output signal that is compensated is filtered by the low pass filter to remove one or more harmonics prior to being input into the detection circuitry. Preferably, the driver circuit is arranged to operate the coil system at any one of a selection of different frequencies; Page 10 Line 19-34; Figure 8a shows the system with two signal with a given frequency and outputs a signal with the given frequency; Figure 14). The purpose of doing so is to nullifying any imbalance in the output signal and in absence of any products between the coil system or for 'dry products, to reserve a greater portion of the output signal or "headroom" signal for detection of contaminants without saturating the detection coil amplifiers, to provide maximum range or "headroom" signal for the detection of contaminants , to effectively nullifying any imbalance in the coil system, to permit the drive signal to be "turned-up" (i.e. increase the voltage supplied to the drive coil) so to increase the sensitivity of the metal detector to detect small variances in the output signal without saturating the detection circuitry.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Stamatescu in view of Colin, because Colin teaches to set the fixed operating frequency nullify any imbalance in the output signal and in absence of any products between the coil system or for 'dry products, reserves a greater portion of the output signal or "headroom" signal for detection of contaminants without saturating the detection coil amplifiers, provides maximum range or "headroom" signal for the detection of contaminants , effectively nullify any imbalance in the coil system, permits the drive signal to be "turned-up" (i.e. increase the voltage supplied to the drive coil) so increases the sensitivity of the metal detector to detect small variances in the output signal without saturating the detection circuitry (Summary Of Invention; Page 7 Line 34-41; Paragraph [0023]).

Regarding claim 11, Stamatescu teaches a method for operating a metal detector, comprising 
at least one of: operating the coil system in tuned-mode, in which the drive coil together with the at least one capacitor (C1, C2) forms a series resonant circuit and is connected to the half-bridge circuit (Figure 1 shows a half bridge circuit with one capacitor 30); or operating the coil system in non-tuned mode, in which the drive coil is not part of a series resonant circuit and is connected to a full-bridge circuit, which is configured to be convertible to the half-bridge circuit (The sources (1), (2) and (3) are similar to those in FIG. 1 and the sources (4), (5) and (6) each represent a rectangular wave source with a fundamental frequency f.sub.D, f.sub.E, and f.sub.F respectively, as described above. For this configuration the negative voltage source (41) can be omitted if desired and the common terminal of switches (21) and (23) connected directly to ground. As above, the optional capacitor (30) to block a DC component in the transmit signal is provided, but can be omitted if no such DC component is present; Paragraph [0113] Line 8-16).


Regarding claim 12, Stamatescu teaches a method for operating a metal detector, comprising:
generating the first square wave signal (d1) and the second square wave signal (d2) with waveforms that complement one another at least approximately so that a sum of the current first duty factor and the current second duty factor is approximately equal to 1 (Two voltage sources (40), (41) of equal voltage and opposite polarity are provided to avoid a DC component across the winding (60). An optional capacitor (30) to block a DC component in the transmit signal is provided; Paragraph [0112] Line 12-14; Figure 1; element 50 functions as an inverter and therefore the first square wave signal (d1) and the second square wave signal (d2) with waveforms that complement one another at least approximately). 

Regarding claim 13, Stamatescu teaches method for operating a metal detector, comprising: 
adjusting the first duty factor and the second duty factor to set the coil current (iL61) in the drive coil to a value for which voltages occurring in the series resonant circuit remain below a predetermined maximum value (Amplitude control for the individual transmit signals with the proposed algorithm is not directly attainable. In certain cases, depending on the selected frequencies, limited control over the amplitudes of the transmitted signal and the harmonics can be obtained by phase shifting the individual rectangular waveforms or altering their duty cycle before mixing; Paragraph [0127] Line 1-7; a value for which voltages occurring in the series resonant circuit remain below a predetermined maximum value).
.

Regarding claim 14, Stamatescu teaches a method for operating a metal detector, comprising: 
driving the drive current (ip) from the centre tap of the half-bridge circuit through the series resonant circuit to ground (Figure 1 shows that the drive current (ip) from the centre tap of the half-bridge circuit through the series resonant circuit to ground).

Regarding claim 17, Stamatescu teaches a metal detector (multi-frequency switching transmitters for metal detectors using half-bridge or full-bridge topologies; Paragraph [0001] Line 1-3; Figure 1) comprising:
a balanced coil system with two detection coils (FIG. 1, an arrangement is proposed for a metal detector using two or four transmitted frequencies and a half-bridge arrangement; Paragraph [0112] Line 1-3; b) a transmit coil connected to the transmit electronics for receiving the transmit signal and generating a transmitted magnetic field for transmission; c) at least one receive coil for receiving a received magnetic field and providing a received signal induced by the received magnetic field; Claim 11);
 a receiver unit connected with the balanced coil system and inductively coupled with a drive coil [60], which together with at least one capacitor [30 form a series resonant circuit [60] (Figure 1 shows that the drive coil 60 is inductively coupled; a transmit winding 60 as the drive coil; Paragraph [0112] Line 11-12; An optional capacitor (30) to block a DC component in the transmit signal is provided, but can be omitted if no such DC component is present; Paragraph [0112] Line 14-16; Figure 1 shows that the capacitor 30 and drive winding 60 forms a series resonant circuit), 
a transmitter unit [1, 2, 3, 10 and 50 as the transmit unit] (FIG. 1, an arrangement is proposed for a metal detector using two or four transmitted frequencies and a half-bridge arrangement, as described in the first embodiment. In this figure, (1), (2) and (3) each represent a rectangular wave source with a fundamental frequency f.sub.A, f.sub.B, and f.sub.C respectively, as described above. The internal generation of the signals can be done in a variety of ways and will be discussed further in the document. The rectangular wave signals are mixed, typically by employing the XOR function (10); Paragraph [0112] Line 1-10) (Figure 1 shows the series resonant circuit [30+60] being connected to a transmitter unit [1, 2, 3, 10 and 50]) connected with the series resonant circuit [30+60], the transmitter having a converter [10] (XOR function as the converter] with a first drive switch [20] and a second drive switch [21] that form a half-bridge circuit [20, 21] (The rectangular wave signals are mixed, typically by employing the XOR function (10) and used to drive the switches (20), (21) of the half-bridge arrangement to control the voltage across a transmit winding (60); Paragraph [0112] Line 8-12) and  
a drive controller configured for generating and driving the series resonant circuit with (The rectangular wave signals are mixed, typically by employing the XOR function (10) and used to drive the switches (20), (21) of the half-bridge arrangement to control the voltage across a transmit winding (60); Paragraph [0112] Line 8-12), 
a first square wave signal (d1) [40] that is set to an operating frequency (ftx) for application to the first drive switch [20], which is connected on one side to a first voltage potential (Vp) [40] and on the other side to a centre tap of the half-bridge circuit (Two voltage sources (40), (41) of equal voltage and opposite polarity are provided to avoid a DC component across the winding (60). An optional capacitor (30) to block a DC component in the transmit signal is provided; Paragraph [0112] Line 12-14; Figure 1); and 
a second square wave signal (d2) [41] that is set to an operating frequency (frx) for application to the second drive switch [21], which is connected on one side to a second voltage potential (Vs) [41] and on the other side to the same centre tap of the half-bridge circuit, via which a drive current (ip) is supplied to the drive coil [60] (Figure 1; Two voltage sources (40), (41) of equal voltage and opposite polarity are provided to avoid a DC component across the winding (60). An optional capacitor (30) to block a DC component in the transmit signal is provided; Paragraph [0112] Line 12-14; Figure 1);
wherein the first voltage potential (Vp) and the second voltage potential (Vs) are set to different magnitudes with reference to ground (In this figure, (1), (2) and (3) each represent a rectangular wave source with a fundamental frequency f.sub.A, f.sub.B, and f.sub.C respectively, as described above. The internal generation of the signals can be done in a variety of ways and will be discussed further in the document. The rectangular wave signals are mixed, typically by employing the XOR function (10) and used to drive the switches (20), (21) of the half-bridge arrangement to control the voltage across a transmit winding (60); Paragraph [0112] Line 4-12); 
wherein the first square wave signal (d1) is selected to have a variable first duty factor and the second square wave signal (d2) with a variable second duty factor in such a way that the first square wave signal (d1) and the second square wave signal (d2) are never active at a same time (Amplitude control for the individual transmit signals with the proposed algorithm is not directly attainable. In certain cases, depending on the selected frequencies, limited control over the amplitudes of the transmitted signal and the harmonics can be obtained by phase shifting the individual rectangular waveforms or altering their duty cycle before mixing; Paragraph [0127] Line 1-7; In this figure, (1), (2) and (3) each represent a rectangular wave source with a fundamental frequency f.sub.A, f.sub.B, and f.sub.C respectively, as described above. The internal generation of the signals can be done in a variety of ways and will be discussed further in the document. The rectangular wave signals are mixed, typically by employing the XOR function (10) and used to drive the switches (20), (21) of the half-bridge arrangement to control the voltage across a transmit winding (60); Paragraph [0112] Line 4-12; a variable first duty factor and the second square wave signal (d2) with a variable second duty factor in such a way that the first square wave signal (d1) and the second square wave signal (d2) are never active at a same time as altering their duty cycle before mixing); and 
wherein the drive controller is configured to adjust the first duty factor and the second duty factor to set a coil current (ite1) in the drive coil to a value for operating the metal detector and for measuring contaminants (Amplitude control for the individual transmit signals with the proposed algorithm is not directly attainable. In certain cases, depending on the selected frequencies, limited control over the amplitudes of the transmitted signal and the harmonics can be obtained by phase shifting the individual rectangular waveforms or altering their duty cycle before mixing; Paragraph [0127] Line 1-7; Therefore by adjusting the first duty factor and the second duty factor to set a coil current (ite1) in the drive coil to a value for operating the metal detector and for measuring contaminants by altering their duty cycle).
Stamatescu fails to teach that the first signal and the second signal is set to a fixed operating frequency and to operate the metal detect at the fixed operating frequency.
Colin teaches a method of operation of a variable frequency metal detector having a driver circuit for establishing an alternating magnetic field in the coil system so as to generate an output signal at a given frequency; said driver circuit comprises a plurality of switches being arranged to cause the coil system to be driven at a frequency determined by the operation of the plurality switches (Page 7; Summary of Invention Line 1-6; Paragraph [0023]), wherein 
the first signal and the second signal is set to a fixed operating frequency and to operate the metal detect at the fixed operating frequency (a metal detector comprising a) a coil system; b) a driver circuit for establishing an alternating magnetic field in a coil system so as to generate an output signal at a given frequency, said driver circuit comprises a plurality of switches being arranged to cause the coil system to be driven at a frequency determined by the operation of the plurality switches; said driver circuit being configured for establishing an alternating magnetic field in the coil system to generate an output signal and an adjustable balance signal in the absence of an product at a given frequency; c) a detection circuitry comprising phase sensitive detectors; the metal detector further comprises: d) an adjuster configured for varying the adjustable balance signal at said given frequency; e) means for combining the adjustable balance with the output signal of the detector to produce a combined output signal that is compensated; f) a low pass,whereby the output signal and the adjustable balance signal are individually filtered to remove one or more harmonics prior to being combined to form the combined output signal that is compensated or the combined output signal that is compensated is filtered by the low pass filter to remove one or more harmonics prior to being input into the detection circuitry. Preferably, the driver circuit is arranged to operate the coil system at any one of a selection of different frequencies; Page 10 Line 19-34; Figure 8a shows the system with two signal with a given frequency and outputs a signal with the given frequency; Figure 14; Paragraph [0036]). The purpose of doing so is to nullifying any imbalance in the output signal and in absence of any products between the coil system or for 'dry products, to reserve a greater portion of the output signal or "headroom" signal for detection of contaminants without saturating the detection coil amplifiers, to provide maximum range or "headroom" signal for the detection of contaminants , to effectively nullifying any imbalance in the coil system, to permit the drive signal to be "turned-up" (i.e. increase the voltage supplied to the drive coil) so to increase the sensitivity of the metal detector to detect small variances in the output signal without saturating the detection circuitry.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Stamatescu in view of Colin, because Colin teaches to set the first signal and the second signal at a fixed operating frequency and to operate the metal detector at the fixed operating frequency nullify any imbalance in the output signal and in absence of any products between the coil system or for 'dry products, reserves a greater portion of the output signal or "headroom" signal for detection of contaminants without saturating the detection coil amplifiers, provides maximum range or "headroom" signal for the detection of contaminants , effectively nullify any imbalance in the coil system, permits the drive signal to be "turned-up" (i.e. increase the voltage supplied to the drive coil) so increases the sensitivity of the metal detector to detect small variances in the output signal without saturating the detection circuitry (Summary Of Invention; Page 7 Line 34-41; Paragraph [0023]).


Regarding claim 18, Stamatescu teaches a metal detector, comprising:
wherein the first voltage potential (Vp) or the second voltage potential (Vs) is set to ground. (Two voltage sources (40), (41) of equal voltage and opposite polarity are provided to avoid a DC component across the winding (60). An optional capacitor (30) to block a DC component in the transmit signal is provided; Paragraph [0112] Line 12-14; Figure 1; when the switch 20/ 21 opens the corresponding voltage source is grounded).

Regarding claim 19, Stamatescu teaches a metal detector, wherein 
the converter is configured to be convertible from a half-bridge circuit, having the first drive switch and the second drive switch to a full-bridge circuit (multi-frequency switching transmitters for metal detectors using half-bridge or full-bridge topologies; Paragraph [0001] Line 1-3; Figure 1) which comprises:
a first half-bridge circuit with the first drive switch and the second drive switch, and a second half-bridge circuit with a third drive switch and a fourth drive switch (Referring to FIG. 2, a similar arrangement is proposed for a metal detector using four, six or eight transmitted frequencies and an arrangement of two independent half-bridges; Paragraph [0113] Line 1-4; Figure 2).


Regarding claim 20, Stamatescu teaches a metal detector, wherein 
the converter is configured to be convertible from a half-bridge circuit, having the first drive switch and the second drive switch to a full-bridge circuit (multi-frequency switching transmitters for metal detectors using half-bridge or full-bridge topologies; Paragraph [0001] Line 1-3; Figure 1) which comprises:
a first half-bridge circuit with the first drive switch and the second drive switch, and a second half-bridge circuit with a third drive switch and a fourth drive switch (Referring to FIG. 2, a similar arrangement is proposed for a metal detector using four, six or eight transmitted frequencies and an arrangement of two independent half-bridges; Paragraph [0113] Line 1-4; Figure 2).

Claims 6, 7, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Stamatescu ‘098 A1 in view of Colin ‘734 B1, as applied to claim 1 above and further in view of REN in the US Patent Application Publication Number US 20170358954 A1.

Regarding claim 6, Stamatescu teaches a method for operating a metal detector, comprising: arranging at least a first capacitor (C1) on one side of the drive coil (Figure 1). 
However, the combination of Stamatescu and Colin fails to teach a method for operating a metal detector, comprising: arranging at least a first capacitor (C1) on one side of the drive coil and at least a second capacitor (C2) on the other side of the drive coil, and wherein the first capacitor (C1) and the second capacitor (C2) are identical. 
Ren teaches a converter particularly, but not exclusively, to a converter for an inductive power transfer system (Paragraph [0001] line 1-3), comprising
arranging at least a first capacitor (C1) [718] on one side of the drive coil and at least a second capacitor (C2) [718] on the other side of the drive coil, and wherein the first capacitor (C1) and the second capacitor (C2) are identical (FIG. 7 shows such an alternative converter topology 711, which includes such additional capacitors 712. The converter 711 includes a DC supply 713, DC inductors 714, an output inductor 715, control switches 716 with parasitic capacitors 718 and parasitic body diodes 719, and control circuitry 717; Paragraph [0050] Line 1-6; Capacitor 718 in both side are identical). The purpose of doing so is to avoid a high voltage spike from developing across open switch due to the energy stored in the inductors 203 a large snubber network may be used and to form part of the resonating network together with the output inductor.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Stamatescu and Colin in view of Ren, because Ren teaches to include a first capacitor (C1) on one side of the drive coil and at least a second capacitor on the other side of the drive coil avoids a high voltage spike from developing across open switch due to the energy stored in the inductors 203 a large snubber network may be used and to form part of the resonating network together with the output inductor (Paragraph [0049]).

.
Regarding claim 7, Stamatescu teaches a method for operating a metal detector, comprising: providing at least a first capacitor (C1) on one side of the drive coil (Figure 1), the method includes
closing or opening at least one of the first capacitor switch (u1) or the second capacitor switch (u2) for changing the resonant frequency of the series resonant circuit (Two voltage sources (40), (41) of equal voltage and opposite polarity are provided to avoid a DC component across the winding (60). An optional capacitor (30) to block a DC component in the transmit signal is provided; Paragraph [0112] Line 12-14; Figure 1).
However, the combination of Stamatescu and Colin fails to teach a method for operating a metal detector, comprising at least one of: providing at least one of a third capacitor (C3) that is connectable by a first capacitor switch to the first capacitor (C1); or providing at least one fourth capacitor (C4) that is connectable by a second capacitor switch (u2) to the second capacitor (C2). 
Ren teaches a converter particularly, but not exclusively, to a converter for an inductive power transfer system (Paragraph [0001] line 1-3), comprising
at least one of: providing at least one of a third capacitor (C3) [712] (additional capacitor 712 as the third capacitor) that is connectable by a first capacitor switch [716] to the first capacitor (C1) [718]; or providing at least one fourth capacitor (C4) that is connectable by a second capacitor switch (u2) to the second capacitor (C2) (FIG. 7 shows such an alternative converter topology 711, which includes such additional capacitors 712. The converter 711 includes a DC supply 713, DC inductors 714, an output inductor 715, control switches 716 with parasitic capacitors 718 and parasitic body diodes 719, and control circuitry 717; Paragraph [0050] Line 1-6; The or limitation “at least a fourth capacitor (C4) that is connectable by a second capacitor switch (u2) to the second capacitor (C2)” is not required by the claim). The purpose of doing so is to avoid a high voltage spike from developing across open switch due to the energy stored in the inductors 203 a large snubber network may be used and to form part of the resonating network together with the output inductor.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Stamatescu and Colin in view of Ren, because Ren teaches to include a third capacitor (C1) avoids a high voltage spike from developing across open switch due to the energy stored in the inductors 203 a large snubber network may be used and to form part of the resonating network together with the output inductor (Paragraph [0049]).

Regarding claim 15, Stamatescu teaches a method for operating a metal detector, comprising: arranging at least a first capacitor (C1) on one side of the drive coil (Figure 1). 
However, the combination of Stamatescu and Colin fails to teach a method for operating a metal detector, comprising: arranging at least a first capacitor (C1) on one side of the drive coil and at least a second capacitor (C2) on the other side of the drive coil, and wherein the first capacitor (C1) and the second capacitor (C2) are identical. 
Ren teaches a converter particularly, but not exclusively, to a converter for an inductive power transfer system (Paragraph [0001] line 1-3), comprising
arranging at least a first capacitor (C1) [718] on one side of the drive coil and at least a second capacitor (C2) [718] on the other side of the drive coil, and wherein the first capacitor (C1) and the second capacitor (C2) are identical (FIG. 7 shows such an alternative converter topology 711, which includes such additional capacitors 712. The converter 711 includes a DC supply 713, DC inductors 714, an output inductor 715, control switches 716 with parasitic capacitors 718 and parasitic body diodes 719, and control circuitry 717; Paragraph [0050] Line 1-6; Capacitor 718 in both side are identical). The purpose of doing so is to avoid a high voltage spike from developing across open switch due to the energy stored in the inductors 203 a large snubber network may be used and to form part of the resonating network together with the output inductor.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Stamatescu and Colin in view of Ren, because Ren teaches to include a first capacitor (C1) on one side of the drive coil and at least a second capacitor on the other side of the drive coil avoids a high voltage spike from developing across open switch due to the energy stored in the inductors 203 a large snubber network may be used and to form part of the resonating network together with the output inductor (Paragraph [0049]).

Regarding claim 16, Stamatescu teaches a method for operating a metal detector, comprising: arranging at least a first capacitor (C1) on one side of the drive coil (Figure 1), the method includes
closing or opening at least one of the first capacitor switch (u1) or the second capacitor switch (u2) for changing the resonant frequency of the series resonant circuit (Two voltage sources (40), (41) of equal voltage and opposite polarity are provided to avoid a DC component across the winding (60). An optional capacitor (30) to block a DC component in the transmit signal is provided; Paragraph [0112] Line 12-14; Figure 1).
 However, the combination of Stamatescu and Colin fails to teach a method for operating a metal detector, comprising at least one of; providing at least one of a third capacitor (C3) that is connectable by a first capacitor switch to the at least one or first capacitor (C1); or providing at least a fourth capacitor (C4) that is connectable by a second capacitor switch (u2) to the second capacitor (C2).
Ren teaches a converter particularly, but not exclusively, to a converter for an inductive power transfer system (Paragraph [0001] line 1-3), comprising
at least one of; providing at least one of a third capacitor (C3) [718] that is connectable by a first capacitor switch to the at least one or first capacitor (C1); or providing at least a fourth capacitor (C4) that is connectable by a second capacitor switch (u2) to the second capacitor (C2) (FIG. 7 shows such an alternative converter topology 711, which includes such additional capacitors 712. The converter 711 includes a DC supply 713, DC inductors 714, an output inductor 715, control switches 716 with parasitic capacitors 718 and parasitic body diodes 719, and control circuitry 717; Paragraph [0050] Line 1-6 “providing at least a fourth capacitor (C4) that is connectable by a second capacitor switch (u2) to the second capacitor (C2)”- this limitation is not required by the claim). The purpose of doing so is to avoid a high voltage spike from developing across open switch due to the energy stored in the inductors 203 a large snubber network may be used and to form part of the resonating network together with the output inductor.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Stamatescu and Colin in view of Ren, because Ren teaches to include a first capacitor (C1) on one side of the drive coil and at least a second capacitor on the other side of the drive coil avoids a high voltage spike from developing across open switch due to the energy stored in the inductors 203 a large snubber network may be used and to form part of the resonating network together with the output inductor (Paragraph [0049]).


Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Stamatescu ‘098 A1 in view of Colin ‘734 B1, as applied to claim 1 above and further in view of Port in the US patent Application Publication Number US 20170338695 A1.


Regarding claim 9, the combination of Stamatescu and Colin fails to teach a method for operating a metal detector, comprising: measuring a voltage at a capacitor (C1, C2) of the series resonant circuit; comparing the measured voltage with a reference value; and adjusting the first duty factor of the first square wave signal (d2) and second duty factor of the second square wave signal (d2) in accordance with a difference between the measured voltage and the reference value, which corresponds to a predetermined value of the coil current (iL61) in the drive coil.
Port teach an improved apparatus and method for regulating the power provided to the load of an IPT receiver or may at least provide the public with a useful choice (Paragraph [0003] Line 1-3), comprising  
measuring a voltage at a capacitor (C1, C2) of the series resonant circuit; comparing the measured voltage with a reference value; and adjusting the first duty factor of the first square wave signal (d2) and second duty factor of the second square wave signal (d2) in accordance with a difference between the measured voltage and the reference value, which corresponds to a predetermined value of the coil current (iL61) in the drive coil (Where L.sub.pu is the inductance of the pickup coil 1110 and C.sub.tune is the capacitance of the tuning capacitor 1112. In other words the coil current can be determined by the capacitor voltage. A diode peak detector circuit can be used to measure the capacitor voltage, or alternatively a fast sampling ADC could be used to measure peak voltage each cycle. An example peak detector circuit is shown in FIG. 13(a) and FIG. 13(b) illustrates an exemplary capacitor voltage waveform; Paragraph [0107] Line 1-9; Therefore, the voltage of the capacitor is measured and coil current is also determined). The purpose of doing so is to determine coil current and to reduce power loss and heat generation.
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Stamatescu and Colin in view of Port, because Port teaches to measure a voltage at a capacitor (C1, C2) of the series resonant circuit determines coil current and reduces power loss and heat generation (Paragraph [0128]).

Regarding claim 10, Stamatescu teaches a method for operating a metal detector, comprising: 
determining operating values for the first duty factor and the second duty factor to set the coil current (i.e1) in the drive coil to a value for each operating frequency (frx); and selecting the operating frequencies (fx) together with the related operating values for the first duty factor and the second duty factor (Amplitude control for the individual transmit signals with the proposed algorithm is not directly attainable. In certain cases, depending on the selected frequencies, limited control over the amplitudes of the transmitted signal and the harmonics can be obtained by phase shifting the individual rectangular waveforms or altering their duty cycle before mixing; Paragraph [0127] Line 1-7; In this figure, (1), (2) and (3) each represent a rectangular wave source with a fundamental frequency f.sub.A, f.sub.B, and f.sub.C respectively, as described above. The internal generation of the signals can be done in a variety of ways and will be discussed further in the document. The rectangular wave signals are mixed, typically by employing the XOR function (10) and used to drive the switches (20), (21) of the half-bridge arrangement to control the voltage across a transmit winding (60); Paragraph [0112] Line 4-12).
the combination of Stamatescu and Port fails to teach that to set the fixed operating frequency.
Colin teaches a method of operation of a variable frequency metal detector having a driver circuit for establishing an alternating magnetic field in the coil system so as to generate an output signal at a given frequency; said driver circuit comprises a plurality of switches being arranged to cause the coil system to be driven at a frequency determined by the operation of the plurality switches (Page 7; Summary of Invention Line 1-6; Paragraph [0023]), wherein 
to set the fixed operating frequency (a metal detector comprising a) a coil system; b) a driver circuit for establishing an alternating magnetic field in a coil system so as to generate an output signal at a given frequency, said driver circuit comprises a plurality of switches being arranged to cause the coil system to be driven at a frequency determined by the operation of the plurality switches; said driver circuit being configured for establishing an alternating magnetic field in the coil system to generate an output signal and an adjustable balance signal in the absence of an product at a given frequency; c) a detection circuitry comprising phase sensitive detectors; the metal detector further comprises: d) an adjuster configured for varying the adjustable balance signal at said given frequency; e) means for combining the adjustable balance with the output signal of the detector to produce a combined output signal that is compensated; f) a low pass,whereby the output signal and the adjustable balance signal are individually filtered to remove one or more harmonics prior to being combined to form the combined output signal that is compensated or the combined output signal that is compensated is filtered by the low pass filter to remove one or more harmonics prior to being input into the detection circuitry. Preferably, the driver circuit is arranged to operate the coil system at any one of a selection of different frequencies; Page 10 Line 19-34; Figure 8a shows the system with two signal with a given frequency and outputs a signal with the given frequency; Figure 14; Paragraph [0036]). The purpose of doing so is to nullifying any imbalance in the output signal and in absence of any products between the coil system or for 'dry products, to reserve a greater portion of the output signal or "headroom" signal for detection of contaminants without saturating the detection coil amplifiers, to provide maximum range or "headroom" signal for the detection of contaminants , to effectively nullifying any imbalance in the coil system, to permit the drive signal to be "turned-up" (i.e. increase the voltage supplied to the drive coil) so to increase the sensitivity of the metal detector to detect small variances in the output signal without saturating the detection circuitry.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Stamatescu and Port in view of Colin, because Colin teaches to set the fixed operating frequency nullify any imbalance in the output signal and in absence of any products between the coil system or for 'dry products, reserves a greater portion of the output signal or "headroom" signal for detection of contaminants without saturating the detection coil amplifiers, provides maximum range or "headroom" signal for the detection of contaminants , effectively nullify any imbalance in the coil system, permits the drive signal to be "turned-up" (i.e. increase the voltage supplied to the drive coil) so increases the sensitivity of the metal detector to detect small variances in the output signal without saturating the detection circuitry (Summary Of Invention; Page 7 Line 34-41; Paragraph [0023]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497. The examiner can normally be reached 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NASIMA MONSUR/Primary Examiner, Art Unit 2866